Citation Nr: 0633248	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  03-00 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for a left great toe disability.  


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney at 
law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1969.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

The Board issued a decision in April 2004 denying the claim, 
and the veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a Joint 
Motion for Remand, the Court issued an Order in July 2005 
vacating the Board's decision and remanding the case for 
further development and consideration in compliance with 
directives specified.

To comply with the Court's Order, the Board, in turn, 
remanded this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC, in November 2005.  The 
requested actions have been completed and the case is again 
before the Board for final appellate consideration. 


FINDINGS OF FACT

1.  The veteran sustained additional disability - inability 
to dorsiflex the left great toe - due to VA treatment in 
July 2000.  

2.  The evidence shows that the veteran consented to the July 
2000 surgery on his left great toe.  

3.  The persuasive evidence shows that the additional 
disability was reasonably foreseeable and was not due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part.  


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 
1151 for a left great toe disability are not met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.358 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of an August 2003 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  His VA 
treatment records through March 2006 have been obtained and, 
as mentioned, he had a hearing and opinions were obtained 
from four VA physicians concerning the etiology of the 
veteran's left great toe disability - he dispositive issue.  
He has not identified any additional evidence that needs to 
be obtained.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  So the Board finds that the duty to assist 
has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II  that 38 U.S.C.A. § 5103(a) requires VA to 
provide notice to the claimant and his representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  See, too, Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (also discussing the 
timing of the VCAA notice as it relates to prejudicial 
error).  Here, the RO initially considered the claim in 
November 2001 - and again in November 2002, both times 
before sending the veteran a VCAA letter in August 2003.  
However, the RO readjudicated his claim in the October 2003 
and June 2006 supplemental statements of the case (SSOCs) 
based on additional evidence that had been received since the 
initial rating decision in question, statement of the case 
(SOC), and prior SSOC, and pursuant to the Board's November 
2005 remand.  Consequently, there already have been steps 
taken to remedy the error in the timing of the VCAA notice.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The veteran's claim in this case is for compensation benefits 
under the provisions of 38 U.S.C.A. § 1151, benefits that are 
equivalent to service connection for purposes of payment of 
disability compensation benefits, and he was provided notice 
of what type of information and evidence was needed to 
substantiate his claim.  In addition, in a letter in March 
2006, he was provided notice of what type of information and 
evidence was needed to substantiate an increased rating or to 
establish an effective date if this benefit is granted.  
Nevertheless, in light of the fact that the Board has herein 
denied the veteran's claim, the rating and effective date 
issues are moot.  Accordingly, the Board finds no evidence of 
prejudicial error in proceeding with final appellate 
consideration of his claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

The veteran asserts that he is entitled to compensation 
benefits under 38 U.S.C.A. § 1151 for a disability of the 
left great toe due to surgery performed by VA.  Specifically, 
during the July 2003 appeal hearing at the RO, the veteran 
testified that he had surgery on his left great toe in July 
2000 for release of a hammer toe.  Following the surgery, the 
veteran was unable to dorsiflex his left great toe.  He 
contends that the additional disability resulted from the VA 
surgery.    

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151 (West 2002 & Supp. 2005); 38 C.F.R. § 3.358.  
For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  
See generally Brown v. Gardner, 115 S. Ct. 552 (1994).  

However, for claims for compensation under § 1151 which were 
filed on or after October 1, 1997, amendments to § 1151 made 
by Public Law 104-204 require a showing not only that the VA 
treatment in question resulted in additional disability, but 
also that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  See also VAOPGCPREC 40-97.  
In this case, as the veteran's claim was filed in July 2001, 
a showing of fault or negligence, or that the proximate cause 
of additional disability was an event which was not 
reasonably foreseeable, is necessary.  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  § 3.358(b)(2).  

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the claimant to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  § 3.358(c)(1), (2).  Second, 
compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or treatment 
administered.  § 3.358(c)(3).  

A July 2000 Operation Report gives a detailed description of 
the operation performed on the veteran's feet at a VA 
facility, reflecting that surgery was performed on the left 
foot for bunion repair, hammer toe correction, and hallux 
valgus.  There is no indication in the July 2000 Operation 
Report that the extensor hallucis longus tendon (EHLT) was 
severed or otherwise injured.  Further, the report indicates 
that the veteran was properly advised as to the risks of the 
surgery and that he consented.  

An August 2000 VA clinic record noted stiffness in the 
veteran's left great toe and the examiner attributed it to 
scarring or adhesions.  

A November 17, 2000, record reiterates the veteran's 
complaint of persistent lack of extension of his left great 
toe.  The exam revealed an increase in scar formation with 
increased bulk in the interspace.  The VA physician wrote, 
"The tendon clearly is intact.  It is palpable and visible, 
but I believe he still has adhesions blocking it from full 
extension."  The physician concluded that adhesions were 
blocking excursion of the EHLT.  

Another examiner stated on November 20, 2000, that there was 
no motion of the left first metacarpophalangeal joint, noting 
that the EHL was palpable without defect or scarring and that 
the incision sites were remote from EHLT.  An ultrasound of 
the left foot during that visit reportedly was unable to 
visualize a segment of the EHLT; it was the ultrasound 
examiner's impression that the finding was consistent with 
tendon rupture.  

VA clinic records in February 2001 again recounted the 
veteran's difficulties in extending his left great toe.  The 
physician's assessment after an examination was that the 
veteran "appears to have an intact extensor hallucis tendon, 
but decreased function. ... I cannot clearly relate this to 
his surgery other than perhaps scarring of the tendon."  The 
physician also noted that if the left great toe difficulties 
continued, other causes would be considered, including 
possible radicular or lumbar spine causes with L5 nerve root 
irritation.  

A VA examiner in March 2001 hypothesized that the veteran's 
difficulty dorsiflexing his left great toe might be due to L5 
nerve root pathology, in light of his previous lumbar spine 
surgery.  An MRI of the lumbosacral spine, however, did not 
reveal any recurrent disc herniation or spinal stenosis at 
the L4-5 or L5-S1 levels.  

VA outpatient records dated in July 2001 discussed the 
apparent EHLT discontinuity seen on ultrasound, but noted 
that the operative report did not mention exposure or surgery 
involving the EHL.  

An MRI of the left foot was obtained in October 2001.  The 
report of that examination states that there was no evidence 
of EHLT rupture.  Scar tissue was identified adjacent to the 
tendon near the base of the first proximal phalanx.   

In October 2001, the veteran underwent a VA examination in 
connection with another claim.  At the conclusion of the VA 
examination report, the examiner opined on the veteran's 
claimed left toe disability without performing an 
examination, basing his opinion on the July 2000 operation 
report and the July 2001 VA clinic records.  The examiner 
stated, "There is no evidence of carelessness, negligence or 
error in judgment resulting in the claimed disability."  

A repeat ultrasound was performed on the veteran's left foot 
in June 2002.  The report of that procedure reflects similar 
difficulty visualizing the area of the tendon near the first 
metatarsophalangeal joint.  While the examiner's impression 
was of suspected disruption of the EHLT in the region of the 
distal first metatarsal joint, it was noted that 
visualization difficulties may in part have been related to 
the patient's surgery in the region, although lack of clear 
proportionate movement of the tendon with forced flexion and 
extension of the great toe was suspicious for tendon rupture 
(partial versus complete).  

A private podiatrist reported in February 2003 that he felt 
he could not determine if the tendon had been severed based 
on the ultrasound and MRI, and so ordered a new ultrasound.  
According to the podiatrist, the new ultrasound examination 
clearly demonstrated the EHLT with a hypoechoic signal 
extending from the base of the proximal phalanx, becoming 
more hyperechoic directly over the first metatarsophalangeal 
joint and then resuming a normal tendon signal along the 
first metatarsal head.  He stated that one image appeared to 
show that the EHL had been damaged or cut, but that such a 
finding was not "fully demonstrated" on serial images.  The 
examiner concluded that the ultrasound findings would 
indicate that the tendon was still intact.  His impression 
was, "Extensor hallucis longus tendon postoperative 
fibrosing and scarring."   

The veteran testified at a personal hearing at the RO in July 
2003, describing his problems with his left great toe after 
the surgery.  He also stated that the doctors who performed 
the first ultrasound "instantly saw the damage that was 
done," although they would not "put [it] in writing."  

In September 2003, a VA physician provided an opinion in this 
case.  The physician noted the July 2000 operation and the 
veteran's inability to dorsiflex his big toe, and stated, 
"[r]epeated evaluations of this dysfunction, including 
ultrasounds and MRIs over the past several years have 
revealed scarring of the extensor tendon in the left big toe 
with no evidence of any tendons having been severed 
intraoperatively."  The examiner's opinion was that "it is 
most likely that the veteran's loss of dorsiflexion is 
related to postoperative scarring, which is a complication of 
surgery of the type he underwent.  As such, it does not 
represent negligence or lack of proper skill on the part of 
the operating surgeons."  

Following the Board's November 2005 remand, additional VA 
treatment records were obtained.  Those records indicate that 
nerve conduction studies were conducted in March 2005; those 
studies reportedly showed no evidence of lumbosacral 
radiculopathy involving the L5 nerve root as a neurological 
basis for the left great toe disability.  Subsequently, the 
veteran continued to report similar symptoms concerning his 
left great toe.  In January 2006, he underwent outpatient 
surgery in an attempt to relieve the problem; the surgical 
procedure was tenolysis (freeing of adhesions around a 
tendon) of the left EHLT.  Nevertheless, follow-up outpatient 
clinic notes reflect that the veteran has continued to be 
unable to dorsiflex his left great toe.  

A VA compensation examination was conducted in March 2006.  
The physician examined the veteran and reviewed the claims 
file.  The examiner stated that there was no evidence that 
the left EHLT was intentionally or unintentionally severed 
during the surgical correction in July 2000 or during any 
subsequent surgery.  He stated that "the issue of [whether] 
any additional disability due to carelessness, negligence, 
lack of proper skill, error in judgment or similar incidence 
on the part of the VA is moot, since it does not appear that 
this tendon was severed.  The review of the surgical 
procedure would indicate that it was performed in accordance 
with proper skills and judgment."  The examiner further 
stated that there was "no indication of failure to exercise 
the degree of care expected of a reasonably trained heath 
care professional performing the above surgery."  

Another VA examiner reviewed the file to provide an 
additional opinion in April 2006.  He stated that the 
malfunction of the left EHLT at the level of the 
metatarsophalangeal joint was probably secondary to adhesions 
from the surgery, rather than being the result of 
carelessness, negligence, lack of proper skill or error in 
judgment on the part of the surgeon.  The examiner indicated 
that his rationale for his opinion was that adhesions are a 
known and predictable complication of the surgical procedure 
and could inhibit the mobility of a tendon in a tendon 
sheath.  

The veteran attributes the left great toe disorder for which 
he seeks § 1151 benefits to the July 2000 surgery performed 
at a VAMC.  Specifically, he contends that, in the course of 
surgery on his left foot, the surgeon cut or otherwise 
damaged his left EHLT, which resulted in his current 
inability to bend his left great toe.  In a statement 
received in February 2004 and at a personal hearing at the RO 
hearing in July 2003 (pp. 1, 3-4), the veteran stated that 
immediately upon awakening from the surgery, he complained 
that he could not move his left great toe, and that he was 
still unable to do so.  

The veteran is competent to testify as to his inability to 
bend his toe, as well as to the fact that he noticed this 
inability immediately upon awakening from surgery.  38 C.F.R. 
§ 3.159(a)(2); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) 
(veteran's statements competent when they relate to an 
observable condition).  The VA clinic records, including 
those dated in August 2000, support his assertion that he has 
consistently complained of an inability to move his toe since 
shortly after the surgery.  However, as a layperson without 
medical training or expertise, the veteran is not competent 
to render a probative opinion on a medical matter, such as 
whether there was a nexus between the July 2000 surgery and 
his toe disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Such a determination 
can be made only by a qualified medical professional.  

The medical evidence clearly shows that the veteran noticed 
difficulty dorsiflexing his left great toe after the July 
2000 surgery.  However, as early as August 2000, a VA 
examiner attributed that impairment to scarring or adhesions.  
Examiners through November 2000, based on their clinical 
evaluation of the veteran, all indicated that the EHLT 
appeared to be intact.  The report of an ultrasound 
examination in November 2000, however, suggested that the 
findings on that evaluation were consistent with a tendon 
rupture.  A VA physician hypothesized in February 2001 that 
the problem might instead be due to L5 nerve root irritation 
related to the veteran's previous back surgery.  But an MRI 
of the lumbosacral spine in March 2001 and nerve conduction 
studies in March 2005 did not show any evidence of a 
neurological cause for the tendon impairment.  Nevertheless, 
an MRI of the left foot in October 2001 definitively showed 
that the EHLT was intact - there was no evidence of rupture.  

There is no evidence of record that any other physician or 
podiatrist has suggested or opined that the veteran's 
inability to dorsiflex his left great toe is due to anything 
other than postoperative scarring in the area.  In fact, 
contrary to the hearing testimony, a private podiatrist 
stated in February 2003 that the findings on a repeat 
ultrasound test, which were similar to those noted in 
November 2000, indicated that the tendon was still intact.  

Moreover, VA examiners since September 2003 who were 
specifically asked to provide opinions, have repeatedly 
stated (1) that the findings seen on ultrasound, MRI, and 
clinical examination reflected postoperative scarring, (2) 
that such scarring is a known complication of the type of 
surgery the veteran underwent, and (3) that there was no 
evidence of negligence, careless, lack of proper skill, or 
error in judgment in causing the impairment.  Only one 
examiner, in July 2001, seemed to indicate that the veteran's 
EHLT was not "in continuity" and that repair of the tendon 
was not possible.  That examiner noted, however, that he had 
reviewed the report of the operation and that "No mention 
was made of exposure or surgery involving the EHL."  No 
other examiner has specifically stated that the evidence 
showed either that the EHLT was injured during the surgery, 
or that the impairment was an unexpected complication, or 
that VA was at fault in causing the EHLT impairment.  

The Joint Motion stated that, "the examiners of the October 
2001 VA examination report [citation omitted], the September 
2003 VA examination report [citation omitted], and [the 
private podiatrist's] February 2003 report [citation 
omitted], did not state nor is there evidence that they 
relied upon fully discernable images that they believed were 
sufficient to render an opinion."  While the record indeed 
does not show that the October 2001 VA examiner reviewed the 
report of the November 2000 ultrasound, the other two 
examiners specifically based their opinions, at least in 
part, on the ultrasound and MRI findings.  Although neither 
of the ultrasound examination reports definitively stated 
that the EHLT was either intact or ruptured, the MRI clearly 
indicated that the tendon was intact.  

The Board recognizes that medical tests do not always paint a 
"black or white" picture concerning a patient's condition.  
The Board also recognizes that a given physician may not have 
access to all available information prior to rendering an 
opinion.  However, physicians must correlate the available 
clinical data and their examination findings with their own 
experience and the vast body of medical knowledge on the 
subject in determining the correct diagnosis and the 
appropriate treatment for a patient's condition.  The Board 
must rely on the expertise of medical professionals, consider 
the probative value of each piece of medical evidence, and, 
if necessary, weigh conflicting medical evidence and opinions 
that inevitably sometimes arise.  

In this case, the Board considers each of the statements and 
opinions by the various physicians and other examiners to be 
competent.  Some of the statements and opinions appear to 
have been based on a review of the available records, whereas 
others were not, and some later opinions were based on the 
results of medical tests that were not previously available 
(e.g., the October 2001 MRI).  Accordingly, the Board accords 
lesser probative weight to the opinions that were based on 
incomplete information, to the extent that those opinions 
differ from later opinions that were based on more complete 
information.  The Board finds that the vast majority of 
medical opinions in this case - certainly the most 
persuasive opinions - and the greater weight of the medical 
evidence have uniformly indicated that the veteran's left 
EHLT is intact, but with limited function due to scarring or 
adhesions.  Clearly, the most probative and conclusive 
evidence in this regard is the fact that, in January 2006, 
the veteran underwent additional surgery in an attempt to 
repair the problem with the EHLT, with the procedure being 
tenolysis - freeing of a tendon from adhesions.  The records 
of that surgery do not reflect any finding that the EHLT was 
not intact.  

Nevertheless, the questions that remain are whether the 
additional disability - adhesions - that resulted from the 
July 2000 surgery were the necessary consequences of the 
surgery; whether the additional disability was reasonably 
foreseeable; whether the surgical care was administered with 
the express or implied consent of the veteran; and whether 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358; see also VAOPGCPREC 40-97.  

First, the scarring or adhesions were clearly not the 
intended result of the surgery.  The intended result was a 
normally functional left great toe.  

Second, in April 2006, a VA physician specifically stated 
that adhesions are a known and predictable complication of 
surgical procedures.  Clearly, such adhesions were reasonably 
foreseeable.  

Next, the report of the July 2000 surgery indicates that the 
veteran was properly informed of the risks of the surgery and 
that he consented to have the surgery performed.  

And last, but most importantly in this case, several 
examiners have specifically stated that there was no evidence 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part.  

In sum, the medical evidence clearly reflects that, although 
the scarring that was shown to be present around the 
veteran's left EHLT did apparently result from the July 2000 
surgery at a VA facility, such scarring was reasonably 
foreseeable, and there was no evidence of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part.  In the absence of 
such evidence, the criteria for compensation under the 
provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.358 are 
not met.  

For all the foregoing reasons, the claim for compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Compensation benefits under 38 U.S.C.A. § 1151 for a left 
great toe disability are denied.  


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


